Case 1:18-cv-10836-PGG Document 83 Filed 10/22/19 Page 1 of A

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff
~- against -
Hugh J. Hurwitz, et.al.

 

 

 

FAIL TO APPEAR WITHOUT REASON
Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,
hereby moves The Honorable Court to schedule a hearing should his opposition
to the defendants’ motion te dismiss (D.E. 51) fail to appear without reason
in a timely fashion. The plaintiff hopes that The Court has received his ~-
MOTION FOR EXTENSION OF TIME TO FILE, mailed on October 2nd, 2019 (and filed
thereat pursuant to Houston v. Lack, 487 U.S. 266 (1988)) in an envelope
bearing U.S. Postal Service (USPS) tracking number 9114 9023 0722 4072 3901
86. In support of this motion, the plaintiff herewith provides and moves The

Honorable Court to take judicial notice,. pursuant to Fed. R. Evid. 201(c)(2),

 

of Exhibit 1 hereto; Declaration of Martin S. Gottesfeld; October 14th, 2019.
Respectfully mailed pursuant to Houston v. Lack on Monday, October 14th,
2019, in an envelope bearing sufficient pre-paid first-class U.S. postage
affixed and USPS tracking number 9114 9023 0722 4072 3901 31, handed to Ms.
Eisele of the FCI Terre Haute CMU unit team in her official capacity as an

agent for the defendants,

by#
Martin S. Gottesfeld, pro se
Reg. No.: 12982-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

 

   

- Page 1 of 2 -
isdionde

I. ab de dds in a

Case 1:18-cv-10836-PGG Document 83 Filed 10/22/19 Page 2 of 4

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Monday, October 14th,
2019, I mailed a copy of the foregoing document to counsel for the defendants
in the above-captioned case purusant to Houston v. Lack, 487 U.S. 266 (1988)
by handing such copy in an envelope bearing sufficient pre-paid first-class
U.S. postage affixed to Ms. Eisele of the FCI Terre Haute CMU unit team for

mailing in her official capacity as an agent for the defendants at my next

available opportunity to do so,

Martin S8< Gottesfeld, pro se

- Page 2 of 2 -
 

Ee \n\ : Cage 1:18-cv-10836-PGG Document 83 Filed 10/22/19 Page 3 of 4
Le WRAL

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 14th day

of October, 2019, and I declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746 that the following is true and correct:

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the
of 18-cv-10836-PGG-GWG pending before The Honorable U.S. District Court for
The Southern District of New York (hereafter "the case").

2. I have been diligently working on my opposition to the defendants'
motion to dismiss the case (D.E. 51-52) and I anticipate that my opposition
will be handed to prison authorities pursuant to Houston v. Lack, 487 U.S. 266

 

(1988), barring any unforeseen obstacles, on or before the date I requested in
my October 2nd, 2019, MOTION FOR AN EXTENSION OF TIME TO FILE, i.e. Tuesday,
October 29th, 2019.

3. In any event, I would not be silent and I would advise The Court
through any means available to me if I were to be unable to file my opposition
as requested on or before October 29th, 2019.

4. I am yet to receive confirmation that The Court received my October
2nd, 2019, MOTION FOR AN EXTENSION OF TIME TO FILE and I am unaware of the
status of my previous motion.

5. Since the mailing of my October 2nd, 2019, MOTION:FOR AN EXTENSION OF
TIME TO FILE, I have lost about seven (7) hours of work to Iock downs, but T
téel [ should still be able to achieve my October 29th, 2019, filing goal,
pursuant to Houston v. Lack, unless I lose more time to such lock downs, and
in that event I would nonetheless notify The Court of such so long as I am
able to do so.

 

6. I am mailing this filing pursuant to Houstonv. Lack in an envelope
bearing sufficient pre-paid first-class U.S. postage affixed thereto and U.S.
Postal Service tracking number 9114 9023 0722 4072 3901 31, handed to Ms.
Fisele of the FCI Terre Haute CMU unit team in her official capacity as an
agent of the defendants in the case on Monday, October 14th, 2019, or the next
possible opportunity since I can only post mail during mail call for the unit
and there is no freestanding "prison mailbox" for the CMU.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed on Monday, October
14th, 2019.

by: —
Martin S. Gottesfeld

 

- Page 1 of 1 -

ef
Case 1:18-cv-10836- PGG Document 83 Filed 10/22/19 Page 4 of 4.
Gottesfeld . - ; ee

12982-1048.
weedbicgal Institution ¢ he ts

@, IW) 47808

caver.

5 TRACKING s

Ball ae ; .
; 7 * = j es
. ‘ , : ‘ ee . « » ' - |
J a ~ ‘ a ees
a . -. T ha" : i
2082-1
53 Ovaheet 8
[i> he =
M 00 Hear Ti
| bw TORK Wy 1oo07
H
: Lege’ Asis

' 0722 4072 3901 31 He 3901 31

 

 

 
